Citation Nr: 1444220	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  10-49 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Baltimore, Maryland


THE ISSUES

Entitlement to an initial rating in excess of 40 percent for service-connected scars of the arms, legs, and chest.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1979 to July 1980, from August 1985 to December 1985, and from February 1989 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In April 2011, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In November 2013, the Board remanded the matter for further development, including a VA examination.  There has not been compliance with that order and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the November 2013 remand, the Board requested a new VA examination.  At the time of the Remand, a review of the claims file revealed that the Veteran had most recently been afforded a VA examination regarding his scars in August 2008.

It is unclear whether a new VA examination was conducted since the remand.  There is an addendum medical opinion dated in May 2014 that provides the measurements of the areas affected by the Veteran's scars.  That opinion was cited in a Rating Decision and a Supplemental Statement of the Case both dated in June 2013.  However, the Rating Decision and the Supplemental Statement of the Case do not cite to any other examination report.  The Board did not discover any other examination report since the last remand in the claims file.  However, there is a Compensation and Pension Exam Inquiry document that indicates that an examination of the Veteran's scars was completed.

If there was an examination, that examination report must be associated with the claims file.  If there was no examination conducted, an examination must be provided.

Accordingly, the case is REMANDED for the following action:

1.  If a VA examination was conducted to ascertain the current severity of the Veteran's scars since the Board's November 2013 remand, that report must be associated with the claims file.

2.  If no VA examination was conducted to ascertain the current severity of the Veteran's scars since the Board's November 2013 remand, the Veteran should then be scheduled for an appropriate VA examination.  The claims file must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and severity of his scars.  The tests and studies performed, and their results, should be discussed in the examination report.  The examiner is asked to address the following:

a.  Provide an account of any tenderness, pain, or instability of the Veteran's scars.  Also note any associated conditions of the skin or underlying parts.  Comment on any pain or pain on use associated with conditions identified.

b.  Document measurements of the areas affected.  The examiner should provide findings both of the percentage of the Veteran's total body surface affected, and the percentage of total body exposed skin affected by the scars.

c.  Provide an opinion of the degree to which any condition identified affects functional use of affected parts, if at all.

The examiner should provide a complete explanation for any conclusions drawn or opinions expressed.

3.  Thereafter, readjudicate the Veteran's claim.  Then provide the Veteran with a supplemental statement of the case and afford him a reasonable period to respond.  The case should then be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



